i          i      i                                                                             i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-09-00803-CR

                                           IN RE Jason MIEARS

                                             Original Proceeding1

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 23, 2009

PETITION FOR WRIT OF PROHIBITION DENIED

           On December 14, 2009, relator Jason Miears filed a petition for writ of prohibition,

complaining the 379th Judicial District Court does not have jurisdiction over the pending criminal

proceeding. The court has considered relator’s petition for writ of prohibition and is of the opinion

that relator is not entitled to the relief sought. Accordingly, the petition for writ of prohibition is

DENIED. See TEX . R. APP . P. 52.8(a).

                                                                                PER CURIAM

DO NOT PUBLISH




           1
          … This proceeding arises out of Cause No. 2009-CR-6566, styled State v. Jason Miears, pending in the 379th
Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.